PER CURIAM.
A cause of action for injunctive relief from an alleged retaliatory eviction of a mobile home park tenant was not stated in this case by the amended complaint which showed that the mobile home park owner followed the statutory provisions enacted by the legislature for eviction without cause upon twelve months notice. See § 83.759(l)(e), Fla.Stat. (1982). The trial court’s dismissal with prejudice of the amended complaint for failure to state a cause of action is AFFIRMED.
BOARDMAN, A.C.J., and DANAHY and LEHAN, JJ., concur.